Title: James Madison to William Buell Sprague, 10 September 1828
From: Madison, James
To: Sprague, William Buell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Sepr. 10. 1828
                            
                        
                        About the time I recd. your letter of Aug. 18th. my health, generally good, was interrupted by a bilious
                            attack, remains of which are still upon me. I offer this apology for the delay in attending to your request.
                        I should have included in the list sent you an autograph of Mr. Henry; but could find one letter only from
                            him, and that not admitting the separation of a single line to precede his signature. The same happened to be the case
                            with each of two letters from Mr. Wythe.
                        I am at a loss for a direct reference to the hands possessing the papers of Mr. Henry. Mr. Alexander,
                            Representative in Congress, of the District, in which I believe the surviving part of his family reside, will very
                            probably be able to obtain from some one of them, what you wish. His address is not known to me, but can be supplied in
                            the P. Office at Washington.
                        For an autograph of Mr. Wythe I would refer to the papers of Mr. Jefferson in the hands of his grandson
                            Thomas Jefferson Randolph, near Monticello: For one of Genl. T. Nelson, to his son Hugh Nelson in Albemarle County near
                            Lindsay’s Store; For one of Francis L. Lee, to his Nephew Ludwell Lee in Loudon County near . For one of Carter Braxton,
                            to his grandson Carter Braxton in Mathew’s County near the Courthouse.
                        As your request is not confined to the Signers of the Declaration of Independence, I inclose an autograph of
                            George Mason, distinguished as well for his revolutionary patriotism as for his intellectual powers; and particularly
                            distinguished as the author of the Declaration of Rights prefixed to the Constitution of Virginia, understood to be the
                            earliest in that Class of political Documents.
                        You ask my age. I entered my seventy eighth year in March last. Wishing you a happy Life, whether it prove of
                            a longer or shorter date, I pray you to accept a renewed expression of my cordial respects.
                        
                        
                            
                                James Madison
                            
                        
                    